COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


COMMUNITY HEALTH CARE -
 RUSSELL COUNTY MEDICAL CENTER AND
 TRANSPORTATION INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 1420-97-3                            PER CURIAM
                                                  OCTOBER 21, 1997
CORDELIA C. HANNAH


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Jennifer G. Marwitz; Law Offices of Roya
            Palmer, on brief), for appellants.

            (Gregory R. Herrell; Arrington, Schelin &
            Herrell, on brief), for appellee.



     Community Health Care - Russell County Medical Center and

its insurer (hereinafter referred to as "employer") appeal a

decision of the Workers' Compensation Commission denying

employer's application alleging a change-in-condition.      Employer

contends that the commission erred in finding that it failed to

prove that (1) Cordelia Hannah (claimant) had been released on

September 10, 1996, to return to her pre-injury work, and (2) her

continuing disability was not causally related to her compensable

September 10, 1993 injury by accident.    Finding no error, we

affirm the commission's decision.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   "Medical evidence is not necessarily conclusive,

but is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   The commission's findings are binding

and conclusive upon us, unless we can say as a matter of law that

employer proved that claimant was fully capable of returning to

her pre-injury employment or that her continuing disability was

no longer causally related to her compensable injury by accident.
 See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173
S.E.2d 833, 835 (1970).

     In finding that employer's evidence failed to sustain its

burden of proof, the commission was not persuaded by the opinion

of the independent medical examiner, Dr. Glenn Freeman.   In so

ruling, the commission found as follows:
           Four physicians have treated or examined
           the claimant. It is Dr. Freeman's view
           that the claimant made an excellent
           recovery from her injury three years ago
           and that when seen on September 10, 1996,
           had returned to her pre-injury status. Dr.
           [Calvin J.] Johnson examined the claimant
           on December 5, 1996 and has written two
           inconsistent reports. . . . Against this,
           Dr. [Dwight L.] Bailey could "[n]ot see how
           that this patient can return to her work as
           a nurse, lifting and moving patients."
               Dr. [Jim C.] Brasfield served as the
           claimant's treating physician until June 7,
           1994. We find that his last report is


                                  2
           ambiguous. While he says that his exam did
           not "[s]uggest to me restrictions," he also
           says that the claimant is capable of work
           activities "[a]s I have so noted." The
           only work activity that he had noted was
           light duty with restrictions against
           lifting more than 50 pounds. It does not
           appear there has been any attempt, either
           through interrogatories or another
           examination, to clarify this ambiguity.
               We do not find Dr. Freeman's opinion
           persuasive because of Dr. Bailey's contrary
           opinion and because of the ambiguity in Dr.
           Brasfield's opinion.


     Thus, the commission explained its decision to give little

probative weight to Dr. Freeman's opinion, resulting in the

conclusion that the medical evidence was insufficient to prove

either that claimant was capable of performing the duties of her

pre-injury employment or that her continuing disability was no

longer causally related to her compensable injury by accident.

We are unable to find as a matter of law that the evidence proved

otherwise and, therefore, affirm the decision.

                                                  Affirmed.




                                3